Citation Nr: 1715054	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for ataxia, loss of balance, dizziness, and loss of coordination, to include as secondary to the service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for ataxia, loss of balance, dizziness, and loss of coordination, to include as secondary to the service-connected bilateral hearing loss and tinnitus.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD), with nightmares and nerves in stomach (solar plexus).

4.  Entitlement to service connection for PTSD, with nightmares and nerves in stomach (solar plexus).

5.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.
6.  Entitlement to service connection for a left hand condition (weak fingers).

7.  Entitlement to a disability rating in excess of 10 percent, prior to March 25, 2015, for bilateral hearing loss, and in excess of 30 percent thereafter.

8.  Entitlement to a disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to December 1952.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

During the period of the appeal, in a November 2013 rating decision, the RO increased the Veteran's service-connected bilateral hearing loss from a noncompensable rating to 10 percent, effective October 31, 2012.  Subsequently, in an April 2015 rating decision, the RO again increased the Veteran's service-connected bilateral hearing loss to 30 percent, effective March 25, 2015.

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to the Veteran's claim for increased ratings for bilateral hearing loss, the assigned ratings are less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, those issues remain before the Board.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for ataxia, sleep apnea, and left hand condition, as well as entitlement to increased ratings for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2007 Board decision denied service connection for ataxia, loss of balance, dizziness, and loss of coordination, to include as secondary to the service-connected bilateral hearing loss and tinnitus.  

2.  The evidence received since the last final Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for ataxia, loss of balance, dizziness, and loss of coordination, to include as secondary to the service-connected bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating that claim.

3.  A June 2008 rating decision denied service connection for PTSD, with nightmares and nerves in stomach (solar plexus).  The rating decision was not appealed, nor was new and material evidence received within the Appeal period.

4.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, with nightmares and nerves in stomach (solar plexus), and raises a reasonable possibility of substantiating that claim.

5.  There is no competent and credible evidence that the Veteran has a current diagnosis of PTSD or any other mental condition.

6.  The Veteran's service-connected tinnitus, while productive of ringing in the ears, has not been shown to cause an exceptional or unusual degree of occupational impairment.


CONCLUSIONS OF LAWS

1.  The November 2007 Board decision that denied service connection for ataxia, loss of balance, dizziness, and loss of coordination, to include as secondary to the service-connected bilateral hearing loss and tinnitus, is final.  38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for ataxia, loss of balance, dizziness, and loss of coordination, to include as secondary to the service-connected bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The June 2008 rating decision that denied service connection for PTSD, with nightmares and nerves in stomach (solar plexus) is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, with nightmares and nerves in stomach (solar plexus).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2015).

5.  The criteria for entitlement to service connection for PTSD with nightmares and nerves in the stomach (solar plexus) have not been met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

6.  The 10 percent currently assigned for tinnitus is the maximum available schedular evaluation, and there is no basis for an extraschedular evaluation shown in this case.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, VCAA notice letters were sent to the Veteran in February 2013, September 2013, September 2014, and December 2014.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in April 2015.  So, he has received all required notice concerning his claims, and they have been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his service-connected disabilities July 2013, November 2013, January 2015, February 2015, and March 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the November 2007 Board denial and the June 2008 RO denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claims.  

Concerning the claim of entitlement to service connection for ataxia, at the time of the November 2007 Board denial, the Veteran did not have a VA examination noting that he experienced ataxia or imbalance symptoms.  That Board decision became "final" upon the date of its issuance.  38 C.F.R. § 20.1100.  In a January 2015 VA audiology examination report, the examiner assessed the Veteran with imbalance and recommended that the Veteran consult an ear, nose, and throat specialist.  

Concerning the claim of entitlement to service connection for PTSD, at the time of the June 2008 denial, of which the Veteran was notified in July 2008 but did not respond with argument or new and material evidence in the following year, he had not submitted a statement in support of his claim for PTSD describing his stressor event and did not have a verified stressor.  In a September 2013 statement, the Veteran described how he witnessed a B-29 aircraft, with one of his friends on board it, crash.  Additionally, in an October 2013 memorandum, there was a formal finding that verified the Veteran's stressor event. 

This evidence was not before the RO in November 2007 and June 2008 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2016) contemplates additional development following reopening a claim in order to substantiate the claim).
Accordingly, the Board finds that new and material evidence has been added to the record since the November 2007 and July 2008 decisions and the claims must be reopened.  For the reasons described below, however, a final determination of these claims must be deferred until additional development is completed on remand.

III.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

Service Connection for PTSD

The Veteran contends that his PTSD, with nightmares and nerves in stomach (solar plexus), is etiologically related to active service.  Based upon on the analysis below, the Board determines that the preponderance of the evidence is against the Veteran's claim that and service connection is not warranted.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV or 
DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat). See 38 C.F.R. § 3.304(f) (2016).

The Veteran does not satisfy the first threshold element for service connection for PTSD, medical evidence of a current diagnosis of PTSD.  38 C.F.R. § 3.304(f) (2016); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In a November 2013 VA examination report, the examiner reported that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  The examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD or any other mental disorder under the DSM-IV criteria.  

The Veteran was assigned a Global Assessment of Functioning (GAF) score of 81.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The examiner reported that the Veteran's stressor of being exposed to the firing of four rocket boosters which produced a deafening noise and caused him to think he was going to die did not meet Criterion A for PTSD.  Additionally, the examiner reported that the Veteran's stressor of watching his friend crashing in a B-29 did not meet Criterion A for PTSD.  

While the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or other, the Veteran's response did not involve intense fear, helplessness, or horror.  The Veteran did not persistently re-experience his stressor events.  There was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The Veteran had no persistent symptoms of increased arousal.  The Veteran experienced symptoms of mild memory loss, such as forgetting names, directions, or recent events, and he stated that he felt "worries and concerns" about his dreams on and off, but overall, the VA examiner opined that the Veteran did not meet the criteria for PTSD or any other mental condition.

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.").  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer, 3 Vet. App. at 225 (holding that, in the absence of proof of a present disability, there can be no valid claim)).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of a diagnosis for PTSD, or any other mental condition, at any time during the appeal period.

The Board has not overlooked the Veteran's lay statements with regard to the claimed PTSD.  The Veteran is competent to report on factual matters of which he has firsthand knowledge; and the Board finds that his reports concerning his stressor events and symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person is competent of discerning whether the Veteran's symptoms constitute a diagnosis of PTSD, or any other mental condition, or are related to service, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the November 2013 VA examiner have been accorded greater probative weight in determining that service connection is not warranted.

The Board finds that entitlement to service connection for PTSD is not warranted.  The Veteran's STRs do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  Additionally, the Veteran does not have a current diagnosis of PTSD or any other chronic psychiatric disorder.  Accordingly, the claim must be denied.

Increased Rating for Tinnitus

The Veteran contends that his tinnitus warrants a disability rating in excess of 10 percent.  Based on the analysis, below, the Board determines that the preponderance of the evidence is against the Veteran's increased rating claim.

The Veteran's tinnitus is rated as 10 percent disabling, effective September 28, 1977.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).

The RO denied the Veteran's claim for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  Id.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260 (2016).  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has not overlooked the Veteran's lay statements with regard to the frequency, severity, and duration of his tinnitus.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a layperson such as the Veteran is competent of discerning the nature, extent, and severity of his tinnitus, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under the applicable diagnostic code. 

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected tinnitus.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's tinnitus symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 10 percent rating assigned herein.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from tinnitus with the pertinent schedular criteria does not show that his service-connected tinnitus presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2016).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's tinnitus.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




Total Disability Rating Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, in the November 2013 VA examination report, the Veteran asserted that he was unemployable due to the effects of his mental disorder.  The Board notes that this decision denied service connection for PTSD.  As such, TDIU is not applicable for nonservice-connected disabilities.  38 C.F.R. § 4.16 (2016).  Otherwise, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for ataxia, loss of balance, dizziness, and loss of coordination, to include as secondary to the service-connected bilateral hearing loss and tinnitus, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for PTSD, with nightmares and nerves in stomach (solar plexus), is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for PTSD, with nightmares and nerves in stomach (solar plexus), is denied.

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied.
REMAND

Concerning the claim for entitlement to service connection for ataxia, loss of balance, dizziness, and loss of coordination, to include as secondary to the service-connected bilateral hearing loss and tinnitus, the Board notes that in a January 2015 VA audiology examination report, the examiner assessed the Veteran with imbalance and recommended that the Veteran consult an ear, nose, and throat specialist.  A new VA examination is necessary to determine what, if any, imbalance condition the Veteran has, and whether it is etiologically related to active service.

Concerning the claim for entitlement to service connection for sleep apnea, in a June 2014 sleep study, the Veteran was diagnosed with obstructive sleep apnea.  However, the Board notes that the Veteran has never had a VA examination to determine if this sleep apnea is etiologically related to active service.  A new VA examination is necessary to determine if the Veteran's sleep apnea was incurred in or caused by active service or by a service-connected disability.

Concerning the claim for entitlement to service connection for a left hand condition (weak fingers), an October 2010 VA treatment report noted that the Veteran was seen to examine his hands.  The examiner wrote that the Veteran was seen previously for suspected carpal tunnel syndrome.  Upon examination, the Veteran's hands showed generalized muscle atrophy and that he was unable to make a clenched fist with his left hand.  Additionally, the Veteran's left hand fingertips were less sensitive than his right.  

In an October 2012 statement, the Veteran noted that in 1951, during active service, he almost had two of his fingertips cut off.  He reported that he was emptying a very heavy metal trash can into an incinerator.  The back of the trash can landed on two of his fingertips, almost cutting them off.  The Veteran reported that to this day, his fingers have a sensation of pins pricking them and that they were not as strong as his other fingers.  The Board notes that the Veteran has never had a VA examination to determine what, if any, left hand condition he is diagnosed with, and whether it is etiologically related to active service.  A VA examination is necessary to determine if the Veteran's current left hand condition was incurred in or caused by active service.

Concerning the claim for entitlement to a disability rating in excess of 10 percent, prior to March 25, 2015, for bilateral hearing loss, and in excess of 30 percent thereafter, the Board notes that there is a serious discrepancy in the Veteran's audiology results.  In a July 2013 VA examination report, the Veteran's speech discrimination score was 90 percent in the right ear and 84 percent in the left ear.  In a January 2015 examination report, the Veteran's speech discrimination score was 88 percent in the right ear and 80 percent in the left ear.  In a February 2015 examination report, the Veteran's speech discrimination score was 16 percent in the right ear and 60 percent in the left ear.  In a March 2015 examination report, the Veteran's speech discrimination score was 64 percent in the right ear and 73 percent in the left ear.  

The March 2015 VA audiologist was asked to reconcile the sudden drop in the Veteran's February 2015 speech discrimination scores compared to the January and March 2015 results.  Additionally, the examiner was asked to opine as to whether the February 2015 findings were valid and consistent.  Upon examining the Veteran, the March 2015 audiologist reported that she was unable to reconcile the differences in the speech discrimination scores for the January 2015 and February 2015 examination reports without resorting to mere speculation.  The Board notes that the March 2015 audiologist did not opine as to whether the February 2015 results were valid and consistent.  As such, a new VA examination is necessary to determine the current symptoms and severity of the Veteran's service-connected bilateral hearing loss.  

Additionally, because the Veteran's speech discrimination scores are so wildly different, the Board finds that the Veteran's increased ratings claim for bilateral hearing loss should be referred to the Director of Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his ataxia, sleep apnea, left hand condition, and his service-connected bilateral hearing loss.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and his attorney and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and his attorney an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination, preferably with an otolaryngologist (ear, nose & throat (ENT) specialist), to determine what if any imbalance condition he has.  The entire claims file must be made available to the examiner in conjunction with the examination. All indicated evaluations, tests and studies are to be performed.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any such imbalance condition, to include ataxia, is either directly related to active military service or is proximately due to or chronically aggravated by, the Veteran's already service-connected bilateral hearing loss and tinnitus.  

3. Schedule the Veteran for an appropriate VA respiratory examination to determine the existence and etiology of any current diagnosis of a sleep disorder, to include obstructive sleep apnea.  The claims folder and a copy of this remand should be made available to the examiner for review before the examination; the examiners must indicate that the claims folder was reviewed.  

The examiner is asked to determine whether the Veteran currently has a diagnosis of a sleep disorder, to include obstructive sleep apnea.  If a sleep disorder is currently shown, indicate whether it is at least as likely as not (a 50 percent probability or greater) that the current sleep disorder had its onset in service, or is otherwise related to service.

4. Schedule the Veteran for an appropriate VA orthopedic examination to determine the existence and etiology of any current left hand condition.  The claims folder and a copy of this remand should be made available to the examiners for review before the examination; the examiner must indicate that the claims folder was reviewed.  

The examiner is asked to determine whether the Veteran currently has a diagnosis of a left hand condition.  If a left hand condition is currently shown, indicate whether it is at least as likely as not (a 50 percent probability or greater) that the current left hand condition had its onset in service, or is otherwise related to service.

5. Schedule the Veteran for a VA audiological examination to assess the current level of severity of his bilateral hearing loss disability.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities, as well as whether the February 2015 VA examination results were valid and consistent with the current severity of his hearing loss disability.  If those results are not found to be valid, the examiner must provide a rationale for this determination.  If, on the other hand, those results are determined to be valid, the examiner should explain any discrepancies between those findings and other hearing examination results before and after.

6. Refer entitlement to extraschedular ratings for bilateral hearing loss to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  A copy of the decision must be included in the claims file.

7. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his attorney with an appropriate Supplemental Statement of the Case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


